 72DECISIONS OF NATIONALand "unremitting" effort to show what would happen toemployees if a strike should take place. Not only was astrike portrayed as inevitable, but so also was strikeviolence and physical harm to employees. A motionpicturewas shown to illustrate the point. Also, theemployer, it was said, would hire permanent replacementsfor the strikers. The employer himself would so conductany negotiations with the Union that a strike would result.The Board characterized this campaign as "not an attemptto influence the employees by reason, but an appeal tofear." I do not find that to be so in the instant case, andfind Respondent's reference to the possibility of a strikenot to be sufficient grounds for setting aside the election ofSeptember 23.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.Respondent has not engaged in the unfair laborpractices alleged in the complaint.RECOMMENDED ORDERUponthe basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,it is recommended that the complaint in Case 23-CA-2172be dismissed.It is further recommended that Petitioner'sObjection I to the election conducted on September 23,1965, be dismissed.Rotax Metals, Inc.andFrederick DouglasPaige, an Individual.Case 29-CA-513.February 21, 1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn September 27, 1966, Trial Examiner James V.Constantine issued his Decision in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, theRespondent and the GeneralCounsel filed exceptions to the Trial Examiner'sDecision, and the General Counsel filed a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialLABOR RELATIONS BOARDExaminer's Decision, the Respondent's exceptions,the General Counsel's exceptions and brief, and theentire record in this case,' and hereby adopts thefindings,2 conclusions,3 and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adoptsas itsOrder theRecommended Order of the Trial Examiner, andorders that the Respondent, Rotax Metals, Inc., NewYork, New York, its officers,agents, successors, andassigns shalltake the action set forth in the TrialExaminer'sRecommended Order.'Because, in our opinion,the record and the exceptions and,briefs adequately set forth the issues and positions of the parties,the Respondent's request for oral argument is hereby denied.2The Trial Examiner states that for an employee's claimagainst his employer pursuant to the terms of a bargainingagreement to be within the protectionof the Act,the claim mustbe colorable,even though it may ultimately fail. The GeneralCounsel contends that the proper test is whether or not the claimismade in good faith.As the factsof this case show that the claimof employee Paige was both colorable and made in good faith, weneed not pass on this issue.. The presence of both factors clearlybrought Paige's claims within the area of concerted activitiesprotectedby the Act.IThe General Counselhas excepted to the Trial.Examiner'sfailure tofind thatRespondent's discharge of Paige violatedSection 8(a)(3) as well as Section 8(a)(1). We find it unnecessary torule on this exception, since a remedial order based upon afinding of 8(a)(3) would not materially enlarge upon the remedialorder herein based upon our finding of an 8(a)(1) violation.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Trial Examiner: This is anunfair labor practice case initiated by a complaint issuedon May 31, 1966, pursuant to Section 10(b) of the NationalLabor Relations Act. See 29 U.S.C. Sec. 160(b). It is basedon a charge filed on February 10, 1966, by FrederickDouglas Paige against Rotax Metals, Inc., the Respondentherein. In essence the complaint alleges that Respondenthas violated Section 8(a)(1) and (3), and that such conductaffects commerce within the meaning of Section 2(6) and(7) of the National Labor Relations Act, herein called theAct. Respondent has answered, admitting some facts butputting in issue the commission of any unlawful act.Pursuant to due notice this cause came on to be heardand was tried before me on July 13, 1966,' at Brooklyn,New York. All parties were present or represented at thehearing and were granted full opportunity to introduceevidence, examine and cross-examine witnesses, offer oralargument, and present briefs. The General Counsel hassubmitted a brief. At the close of the hearing Respondentand the General Counsel argued orally.The issues in this case are:(a)Whether the Charging Party, Frederick DouglasPaige, was discriminatorily discharged, or whether hisemployment was terminated for lawful cause; and'All dates mentioned hereafter refer to 1966, except whereotherwise specified. .163 NLRB No. 21 ROTAX METALS, INC.73(b)Whether Respondent threatened its employees withdischarge and other reprisals if they engaged in activitiesprotectedby the Act.Upon the entire record in this case,and from myobservationof thewitnesses,Imake the following:FINDINGS OF FACTI.ON JURISDICTIONRotax,a New Yorkcorporation,is engaged in KingsCounty, cityand StateofNew York,in selling anddistributing at wholesale nonferrous metals and relatedproducts.Duringtheyearpreceding the issuance of thecomplaint,Rotax sold and distributed products valued inexcess of$50,000,of which products valued in excess of$50,000 were shipped outside the Stateof New York. I findthatRespondent is engaged in commerce within themeaning of Section 2(6) and(7) of theAct, and that it willeffectuate the purposes of theAct toassert jurisdictionover Respondent in this proceeding.II.THELABOR ORGANIZATION INVOLVEDLocal 810,InternationalBrotherhood of Teamsters,hereincalledLocal 810 or the Union, is a labororganizationwithin the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESAs noted above, this case presents two questions:(1) whetherPaigewas unlawfully discharged and,(2) whether Respondent unlawfully threatened employeeswith discharge and other reprisals.Since the main issuerelated to Paige's discharge,itwill be considered first.A. TheDischargeof FrederickDouglas Paige1.General Counsel's evidencea.Testimony by PaigePaige was hired as a warehouseman on October 4, 1965.At that time, and at all times material, the employees ofRotax, including its warehousemen, were represented byLocal 810 as their collective-bargaining agent.Thecontract between Rotax and Local 810 contained a clauserequiring employees to join the Union after 30 days ofemployment with Rotax. See General Counsel's Exhibit 2,page 1. Shortly after November 3, 1965, Booker T. Jones,the Union's job steward, gave Paige an application formembership in Local 810. After completing it, Paigehanded it to Jones who told Paige "if it were approved[Paige] would be informed."Later that day Respondent's President Rosenthal toldPaige "there was a six weeks waiting period, not a thirtydayswaitingperiod."When Paige conveyed thisinformation to job Steward Jones, the latter promised thathe would report it to the Union. About November 10, a"unionrepresentative"spoketoPaige.Inthisconversation Paige referred to "the thirty days waitingperiod."Thereupon the representative went "to theoffice" and, upon returning, stated that Mr. Rosenthal didnot consider Paige "in the Union" because "there was asix weeks waiting period, and not a thirty days:"Soon thereafter President Rosenthal requested Paige towork on November 11, 1965, "Veterans Day." Thecollective-bargaining contract provides for payment ofdouble time for work performed on any holiday; and"Armistice Day" (which I officially notice is celebrated onNovember 11) is designated as a holiday. See GeneralCounsel'sExhibit 2,pages2-3.Paigeworked onNovember 11, but he was not immediately paid doubletime therefor. Although "the union delegate told Paigethathewas entitled ti double time for working onNovember 11," President Rosenthal denied this on theground that Paige "was not a member of the union." WhenPaige told Shop Steward Jones about Rosenthal'tcontention, Jones showed Paige the contract wherebyPaige "was supposed to have been in the Union after thirtydays."In perusing the contract Paige "also noticed ... anumber of violations" of its provisions by Respondent,includingthat(1) theemployeesofMan Power,Incorporated, an employment agency supplying temporaryhelp for Rotax, "was not a member of the union shop,"(2) employees of Rotax were being "underpaid," and (3) nobulletin board was furnished in the shop. When Paigeinformed Shop Steward Jones of this, Jones promised topass this on to Local 810.About the second week of December 1965, a new"delegate" of the Union, Mr. Silverman, was appointed forthe employees of Rotax. Paige called to Silverman'sattention the question of underpaying employees, Paige'sholiday pay for November 11, and "about [Paige's] beingamember of the Union." Silverman replied that theholiday pay question would be "settled in arbitration."On about January 10, 1966, Paige arrived at work abouta half hour late. This was caused by his walking to andfrom work as a result of a transit strike. He normally takespublic transportation to work. When Paige sought to take acoffeebreak at 10 a.m., President Rosenthal objected onthe ground that Paige reported to work a half hour late andthreatened to "dock" Paige's pay if he took the break.Replying, Paige insisted that he was entitled to his breakunder the contract, and added that Rosenthal was furthernot abiding by the contract "concerning Man Power,2 andour being underpaid."Further,Paige toldRosenthal that he, Paige, would write to Local 810 "listingmy complaint." Rosenthal then accused Paige of beinginsubordinate and that he "was firing him." NeverthelessPaige took the break. When he returned to work, he foundthe door closed, but it was opened by a clerk about 10 or 15minutes later. Paige then entered and resumed work. Hewas the only warehouseman who worked that day.On January 13, Paige injured his right thumb in thecourse of his employment. President Rosenthal authorizedhim to leave work to consult a doctor. Thereupon Paigevisited Dr. Michaels who treated him, told him not to workthe remainder of the day if the injury bothered him, anddirected him to return for further treatment the followingevening.The next day President Rosenthal, havingascertained from Paige that he had seen a doctor,instructed Paige to execute a workmen's compensationreport.Paige did so in the office, but was unable toproduce a temporarily misplaced doctor's certificate.Within a few minutes, Rosenthal accused Paige of notseeing a doctor and informed Paige that he would not bepaid for the period of time he did not work the day before.2When Respondent needs temporary employees, it obtainsthem from Man Power. In such cases Man Power pays suchemployees and is reimbursed therefor by Respondent. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn payday Paige was deducted [sic] for that time. Thatsameday, a Friday, Paige found the "doctor's slip" in hislocker and showed it to Job Steward Jones who told Paigeto hand it in to the office. Paige did so. This "slip" is awritten statement by Dr. Michaels that he treated Paige onJanuary 13 for an injured right thumb. See GeneralCounsel'sExhibit 3.Paigewas again treated by Dr.Michaels in the evening of January 14.About January 17 Paige wrote, but did not mail, a lettertoMr. Silverman, the president of Local 810,listing"complaintsand violation of the contract." AboutJanuary 19 Paige handed it to Silverman. Later in the daySilverman told Paige that he would be paid for the time hetook sick leave to see the doctor, and also that no moreemployees would be supplied by Man Power. Shortlythereafter Silverman went to Respondent's office and sooninvited Paige to enter also. However, President RosenthalatfirstexcludedPaige.NeverthelessSilvermansucceeded in having Paige admitted. Job Steward Joneswas also present. When Rosenthal asked Paige if Paigehad gone to the doctor, the latter replied that he had. Atthis point Silverman left the office.A short while later Silverman asked Paige whetherPaige cursed or threatened Rosenthal. Upon receivingPaige's denial, Silverman asked employee Simon, inPaige's presence, whether Paige threatened or cursedRosenthal. Simon answered he could not recall. Later thatday Silverman told Paige that Rosenthal complained toSilverman that Paige had deliberately dropped some coil.Paige denied this and explained' to Silverman in detail howthecoilaccidentally fell.' 'PresidentRosenthal andWarehouse Manager Blade were also present during thisconversation. As he left Silverman warned Paige to becareful as President Rosenthal "is looking to fire" Paige.About January 18 President Rosenthal discussedPaige's complaints with him. These related to contractviolations by Respondent and denial of overtime pay toPaige for work performed on November 11. Paige repliedhewas interested in "getting my wage." In thisconversation Rosenthal made derogatory remarks aboutNegroes. Paige is a Negro. A day or two later WarehouseManager Blade told Paige to take off a day the followingTuesday on pay to compensate for his failure to receivedouble pay on November 11. Paige replied he would ratherget paid without taking a day off. A few moments laterPresidentRosenthal confirmed and repeated Blade'sdecisionastoPaige'sovertime forworkingonNovember 11.RosenthalalsoaccusedPaigeof"arrogance" and causing "nothing but union trouble," andthreatened to fire him for insubordination if he failed totake a day off in lieu of overtime pay for November 11.When Paige presented the matter to the Union, PresidentSilverman told Paige not to take a day off and assured himthat he would be paid in cash for overtime on VeteransDay.After January 10, President Rosenthal and WarehouseManager Blade harassed Paige. Examples of this are: theyordered him to remove working gloves while at work,although he had previously been directed to wear them asa safety measure; they refused to let anyone work withPaige; they constantly watched Paige or caused him to bewatched at work.In late January Paige complained to WarehouseManager Blade that a recent hire was "getting the unionwage and [Paige] wasn't." Blade replied that Paige "wassupposed to be getting the same wages," and confirmedthis after returning from the office.In late January or early February Paige asked PresidentRosenthal for a half hour off to attend a union meeting at6 p.m. on February 9. The working day ends at 5 p.m. JobSteward Jones had invited Paige to attend it as a substitutefor Jones and designated Paige as such. See GeneralCounsel's Exhibit 5. The actual typing was performed byPaige with the approval of Jones. Rosenthal refused togrant Paige's request, although Paige showed him thetyped designation signed by Jones; i.e., General Counsel'sExhibit 5.About February 3, Paige complained to Job StewardJones that work was interfered with because too manypeople were supervising. Salesman Pete Testaverde, whowas present, opposed this because it "would only causeconflict between [Jones] and [Paige] , just what Mr.Rosenthal wanted."The following day, i.e., February 4, Union PresidentSilverman informed Paige at the shop that "Mr. Rosenthaldon't want you here any longer." No reason was assignedfor this. Nevertheless Silverman advised Paige to "write agrievance"attheunionhallifPaigehad "anycomplaints." Soon thereafter office employeeDavis gavePaige his pay, including overtime for November 11, andPaige then left.At no time was Paige's work criticized. In fact,President Rosenthal complimented Paige on his work thesecond week of Paige's employment, gave Paige a raise of25 cents an hour, and assured Paige that he would alsoreceive a Christmas bonus. Paige did receive a Christmasbonus in 1965, Rosenthal telling him at the time to "keepup the good work."b.Testimony by Job Steward Booker JonesJones, who is job or shop steward for Local 810, showedPaige a copy of the collective-bargaining contract betweenthe Union and Respondent and allowed Paige to take ithome overnight to study. When he returned it, Paigecomplained that he was being underpaid and that therewere "some violations in there about Man Power and stufflike that." Jones thereafter asked the union delegate tocome to the plant to "explain it" to Paige.On one occasion, Jones told President Rosenthal thatthe latter was being "too hard" on Paige "for themoment." Jones explained "too hard" as comprisingdirections,while Paige was "doing something," to "dothis, then do that ...." Rosenthal also gave orders toJones "in the same way," and Jones declared this "wouldbe a little hard." Although this once caused Jones to "justgo away [and] get a little water," he was not fired,disciplined or branded insubordinate therefor.When Jones attended union meetings, he did notrequest time off for that purpose.At one time, when Jones transmitted an order to Paige,the latter suggested there were too many bosses and that"when you are working for too many bosses somebody isgoing to mess up when everybody gives you orders." In thediscussion which ensued, it was concluded that one man,such as Warehouse Manager Blade, should give orders"instead of everybody saying this and everybody sayingthat."c.Other evidence on behalf of the General CounselOn January 18, 1966, Arbitrator Thomas E. Fitzgeraldrendered an award (1) finding Respondent "in violation ofthe labor-management agreement in that they are not ROTAX METALS, INC.paying the employees, in the bargaining unit, inaccordancewith the terms of the contract," and(2) ascertained the correct rate of pay for employees. SeeGeneralCounsel'sExhibit 6.Further,ArbitratorFitzgerald found such violation resulted from an oralagreement between Respondent and Local 810 wherebythe wage scale was set at 10 cents below the rates in theschedule affixed to the contract, and that it was proper forthe Union to repudiate said oral agreement and insist thatthe terms of the written contract be "restored."2.Respondent's evidencea.President Ronald Rosenthal's evidenceRespondenthasrecognizedandbargainedwithLocal 810 for a period of 10 years. Its warehousemen aredispatched to it by Local 810. When Local 810 is unable tosupply men, Respondent obtains them from agencies, oneof whom is Man Power, Incorporated.Paige was hired in early October 1965. He was guilty ofinsubordination on various occasions, enumerated here.When Rosenthal asked him on January 20 to make up anorder, Paige replied, "Don't bug me." Again Paige gavethe same reply the next day when Rosenthal asked him toput an order on the truck. This went on "every day,backwards and forwards." On one occasion Paige"completely ignored" Rosenthal's request, in the presenceof a customer, to cut a sample. Thereupon Rosenthalwrote on a piece of paper, "Please cut me a sample," andhanded it to Paige; but the latter "just ignored mecompletely."About January 26, Rosenthal, in the presence of thetruckdriver, asked Paige to "fix up an order." HoweverPaige "throwed the merchandise down and went away."Nevertheless Paige did start on the order 10 or 15 minuteslater. "This goes on and goes on ... every day." SinceRosenthal "couldn't handle it anymore," he instructedWarehouse Manager Blade thereafter to give the orders toPaige. Sometime after that Blade reported to Rosenthalthat Paige would not take orders from Blade. As a resultRosenthal complained to Job Steward Jones about Paige'shabits and asked Jones to transmit Rosenthal's orders toPaige.Inmid-January,Rosenthal toldUnionPresidentSilverman that Paige's actions where intolerable in that.Paige would not take orders from anyone. Silvermanreplied,"If it happens once more, we put him onprobation," and, if Rosenthal complained again, "we willhave to take [Paige] off his job."On February 4, Rosenthal called Silverman to the shop.After extended discussion of Paige, who had "the wholeorganization in upheaval," Rosenthal called in Paige andtold Paige he was dismissed. Paige then "got his pay."On one occasion, Paige called President Rosenthal "acreep, you steal money off me." Rosenthal denies thatPaige ever asked him for time off to attend a meeting ofLocal 810, and, further, that it was not necessary to take ahalf hour off to attend a 6 p.m. meeting. Paige gaveRosenthal a doctor's note on January 15 for treatment onJanuary 13, but Paige was not paid for sick leave until theUnion requested it.3Paige worked on Armistice Day, November 11, 1965. Hewas not paid double time therefor until later when theunion interceded on Paige's behalf, and called it to3Before the Union so asked, Rosenthal had verified Paige's callat the doctor's office by telephoning the doctor,but still Paige wasnot paid for sick leave until the Union claimed it for Paige. Thecontract provides that "An employee injured dunng working75Rosenthal'sattention.Paige was a good employee untilDecember 31, 1965. Rosenthal considered Paige a goodemployee except when Paige "refuses orders andprovokes things." Paige received botha raisein pay and aChristmas bonus in 1965.Subsequent to Paige's discharge, the New York BoardofMediationmade an award that Mr. Paige wasdischarged for just cause. At this arbitration hearing Paigewas represented by Union President Silverman and HenryBrickman, counsel for Local 810. See Respondent'sExhibit 1.FollowinghisdischargePaigeappliedforunemployment compensation benefits. The New YorkDivision of Employment rendered a determination whichdenied compensation on the ground of "failure to heedemployer's directions," which is a "provoked discharge"constituting a "voluntary leaving ... without goodcause."See Respondent's Exhibit 3.Nothing in said arbitration award or unemploymentcompensation determination indicates that the questionarose or was litigated as to whether Paigeengaged inactivities safeguarded by the National LaborRelationsAct, whether such sheltered conduct entered into thedecisiontodischargehim,orwhetherPaige'sinsubordinationwas used as a pretexttodisguise adischarge for such protected activity.b.Testimony of Peter TestaverdePeterTestaverde isRespondent'sgeneralsalesmanager.His position includes authority to supervise andgive orders to Paige. In early January, Testaverde heardJob Steward Jones and Paige engaged in a heateddiscussion in the rear of the warehouse. Paige wasrefusing to obey an order of President Rosenthal relayed tohim through Jones on the ground that he, Paige, should nothave to take orders from Jones,a union man,and becausetoomany people were giving orders. Paige alsoinsistedthathisorders should come from one person, and,therefore, Jones should mind his ownbusiness.At thispoint Testaverde told Paige that "we are allemployeeshere. If the boss comestomeand tells me to give you anorder, it's my job to give you an order. Whether you do it ornot, is not my business. This goes to [Jones]. When[Jones] gives you an order, the boss gave him an order ...don'targuewith [Jones]." Thereupon, Jones said toPaige, "Why don't you do what you are told?" On thisaspect of the case, I credit Paige and Jones, whosetestimony is recited elsewhere in this decision, and do notaccept Testaverde's version thereof.On another occasion, Testaverde asked Paige for asample,but Paige walked away.It ispossible that Paigedid not hear him for Testaverde "thought [Paige] washard of hearing." Still another time President Rosenthalasked Paige for a sample in the presence of Testaverdeand a customer. Paige "either ... did not hear him orignoredhimandcausedMr.Rosenthal to beembarrassed" in front of a customer. In addition, Paigeengaged in"minor instancesalongthe line which ...happen normally daily."c.Testimony of Herbert J. BaladyBalady, who is generally called Blade at the shop andhas been so mentioned herein, is Respondent's generalmanager.On one occasion, Blade observed Paige movinghours shall receive the rest of the day off without loss of pay,providedthat the injunes are such that a doctor orders theemployee not to returnto work " G.C Exh. 2, p.7 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDcopper coils. Their nature requires "rather careful"handling. One coil dropped because the side of the casecontaining it opened up. "Normally" in such situation thecase should be immediately "strapped up" to preventfurther damage, but Paige did nothing about it. As a resultanother coil dropped. Thereupon Blade instructed Paigeto "stop and put the thing down." However, Paige refusedto stop and consequently dropped still another coil. Thiscaused Blade to demand that Paige cease that operation.Respondent has a practice whereby an individualwarehouseman who workson anorder signs or initials thewritten requisition for materials. Thus, the identity ofemployees filling an order may be quickly ascertained forany purpose. On one occasion, Blade asked Paige to fill anorder andto initialthe written instrument describing itscontents. However, Paige refused tosignon the groundthat he "did not have to sign anything." Although Bladethen stated that signing was required by PresidentRosenthal solely to know who worked on the order, Paigepersisted in his refusal.On other occasions when Blade gave Paige something todo, Paige sometimes would respond and sometimes wouldnot.ButBlade always insisted that Paigeobeyinstructions. Paige's reply generally was that he wanted todo one thing at a time and that he resented orders "fromeverybody," because they "changed him back and forth"and "rushed him." Blade assured Paige that this wasnecessary if need arose to cause Paige to drop what he wasgoing and immediately assign him to different tasks. Bladealso testified that Paige was "antagonistic towards him,President Rosenthal, and the men, because Paige did notlike what was going on."Paige once complained to Blade that he, Paige, wasunderpaid under the contract, and anothertimethat he didnot receive double time for having worked on VeteransDay, 1965. Blade replied that Paige was entitled towhatever the contract provided. Blade also testified thathe never heard Paige use profane language.d.Testimony of Harry SmithHarry Smith is a self-employed independent truckman.Rotax is one of his customers. Paige "quite a few" timesdid not follow orders "and so on." Thus, there were timeswhen Paige would refuse to load the truck or would makeup an order but fail to put it on the truck, and otheroccasionswhere instructions from the office ofRespondent were ignored by Paige, thus causing Smith towait needlessly for materials to be transported. Often suchwaiting by Smith was caused by "an argument," but thedisputants were not identified by him. Many times Smithloaded the truck himself to avoid delay.Once Paige was being assisted by another employee inloading Smith's truck. During the course of the loading,President Rosenthal called off his employee to assistelsewhere on a rush job. Thereupon, Paige went into arage, "threw up" the bundles he was loading, smashed thebundles on the floor, and then went away for 10 or 15minutes. Smith decided to load the truck himself.Smith testified that he had daily squabbles with Paige"in the nature of ... asking Paige to get the truck loadedand him telling [Smith] that [Smith] had no authority togive him orders."3.Frederick Paige's rebuttal testimonyAt the arbitration hearing relating to Paige's discharge,Paige started to raise the question of wages but Mr. Isaacs,counsel for Rotax, objected. Paige also requested unioncounsel to bring up complaints enumerated in a letteraddressed by Paige to Union President Silverman, butBrickman declined to do so because it would beembarrassing to the Union. Paige then sought to "bring out... theseissues" again,but was stopped by Mr. Brickman.Once General Manager Blade asked Paige to sign anorder. Since Paige was working on top of some crates heasked Blade to sign for him. Paige was never told at anyother time to sign orders. I credit Paige on this aspect ofthe case and do not credit Blade to the extent histestimony clashes with Paige's.CONCLUDING FINDINGS AS TO THE DISCHARGE OFFREDERICKDOUGLAS PAIGEIn order to find that Paige was unlawfully discharged, itmust initially be established that he was engaged in someactivity sanctioned and protected by the Act. This isbecause the Act does not immunize an employee againstdischarge for nondiscriminatory reasons.Wellington Millv.N.L.R.B.,330 F.2d 579,586-587(C.A. 4);N.L.R.B. v.Park Edge Sheridan,341 F.2d 725(C.A. 2);MitchellTransport,152 NLRB 122, 123. "No order of the Boardshall require the reinstatement of any indivudual as anemployee who has been suspended or discharged ... forcause." See Section 10(c) of the Act.It is my opinion,and I find, that Paige engaged inprotectedactivityby complaining to his bargainingrepresentative,Local 810,ofcontractviolationsbyRespondent.Ineffect,such complaints constitutegrievances.The fact that the contract failed to provide forprescribed steps in a grievance procedure does not detractfrom this conclusion,for the presentation of grievances toa bargaining agent is a right conferred by the Act.FarmersUnion Co-operative Marketing,145 NLRB 1,3. In thisconnection,itmay be noted,and I find,that the contract inessence recognizes that grievances will be presented tothe employer,for it not only mentions"presentation ofgrievances"as one of the functions of a shop steward, butalsoprovides that unresolved grievances shall besubmitted to arbitration.General Counsel's Exhibit 2,page 4.The contract violations which Paige protested asgrievances both to Respondent and the Union I find to bethe following:a.Underpaying employees contrary to the contractualwage schedule.Objecting to this alleged inequity is aprotected activity.Bunney Bros. Construction Company,139 NLRB 151.6,1519.In my opinion merely claiming abreach of contract does not suffice to bring the activitywithin the security of the Act;theremust also be acolorable claim, even though it may ultimately fail. On thisaspect of the case I find a colorable claim,for an arbitratorupheld Paige's contention that employees were beingcompensated at rates 10 cents an hour less than those setforth in the contract.See General Counsel's Exhibit 6.b.Refusal to pay Paige double time, pursuant toarticleVI ofthe contract,for working on November 11, aholiday under article IX of the contract.Again I find thatPaige's claim to be paid for this overtime was colorable. Infact I find that his said claim was actually meritorious, thatthe Union presented it to Respondent as a grievance,controversy,or dispute, and that Respondent ultimatelypaid it.Further, I find that Respondent originally denied thisovertime on the grounds that only union members wereentitled to it, and that Paige did not then belong to the ROTAX METALS, INC.Union. But I find that this contention cannot be supportedby any language in the contract. Therefore I find that theultimate payment of this overtime was not a gratuity or amatter of grace, for Respondent's refusal to pay is not welltaken. Hence I find, as noted above, that Respondent'ssaid contention did not render Paige's claim unmeritoriousand, as noted above, that Paige's claim was colorable.c.Respondent hired temporary employees throughMan Power, Incorporated, contrary to the provisions ofarticle IV of the contract. See page 1 of General Counsel'sExhibit 2. I find that Paige protested this practice toLocal 810 and that a colorable violation of the contract isshown by the record, especially since Respondent stoppedhiring through Man Power after the Union objected to it.d.Respondent failed to pay Paige for sick leaveresulting from an injury suffered during the course of hisemployment. See article XXX of the contract. In thisconnection I credit Paige and find that he injured his rightthumb during working hours, that he was directed byRespondent to consult a doctor, that he received treatmentfrom Dr. Michael Michaels who told him to stay out ofwork the remainder of the day if his thumb bothered him,that it did bother him, and that he did not therefore returnto work that day (January 13).Further, I find that Paige's claim to be paid for suchleave is colorable, especially since President Rosenthaltelephoned Dr. Michaels to ascertain the facts. On thisissue I find that Paige qualified for such payment pursuantto article XXX of the contract whereby "An employeeinjured during working hours shall receive the rest of theday off without loss of pay, provided that the injuries aresuch that a doctor orders the employee not to return towork." I further find that Respondent ultimately paid forthis sick leave, that such payment was not a gratuity or amatter of grace, and that such payment was made afterLocal 810 complained to Respondent that Paige wasentitled to it.e.In connection with the above grievances, I find that,in addition to presenting them to the Union to process,Paige also personally called them to the attention ofRespondent. Such personal grieving by Paige, withoutmore, may be thought to lose the statutory protection. SeeFarmers Union Co-operative,145 NLRB 1, 3. But I findthat Paige did not go "over the head" of his bargainingagent to press his individual claims, for I find that heasked the Union to prosecute his grievances, that theUnion did so, and that Respondent satisfied the grievancesonly after the Union had acted on Paige's requests. HenceI find that Paige did not forfeit the protection of the Actbecause he also personally complained to Respondent ofbreaches of contract which affected him as well as otheremployees.NorfolkConveyor,159NLRB 464, isdistinguishable.f.The General Counsel contends that Respondentinterfered with a statutory right when it denied Paige timeoff to attend a Union meeting. On this aspect of the case Ifind that a union meeting was to be held at 6 p.m. onFebruary 9, that Paige's working day ends at 5 p.m., thatShop Steward Jones designated Paige to attend thismeeting in his stead, that Paige asked for time off to attendthismeeting, and that such request was denied byRespondent.4N.L.R.B v. Prince Macaroni,329 F.2d 803,809 (C.A 1),holdsthat a reasonable belief that the employee engaged in misconduct,and that such belief prompted the discharge,is sufficient toexonerate an employer accused of illegally terminating anemployeeHence it is immaterial that Paige was not in fact77Nevertheless I find that Respondent did not unlawfullydeprive Paige of a legislative right by denying him time off.This is because I find that, in the past, employeesattending 6 p.m. union meetings were able to arrive atthem on time by leaving Respondent's premises at 5 p.m.,and that Paige did not need more than an hour to travel tothe meeting. Hence I find that Paige's request amountedto no more than a request to take time off for personalconvenience, and that time off for such a purpose is notprotected by the Act."Engaging in protected, concerted activity ... does notperforceimmunizeemployee against discharge forlegitimate reasons."Mitchell Transport, Inc.,152 NLRB122, 123. Respondent stresses that Paige was dischargedfor a ligitimate cause; i.e., insubordination. If, in fact, hewas terminated for that reason such action must beupheld, regardless of its soundness, wisdom, or seventy.FortheBoarddoesnotsitinjudgmentonnondiscrimonatory discharges for cause.N.L.R.B. V.Prince Macaroni Co.,329 F.2d 803, 809 (C.A.1);N.L.R.B.v.United Parcel Service,317 F.2d 912, 914 (C.A. 1);Thurston Motor Lines,149 NLRB 368. "Without questionan employer may discharge an employee for any reasonprovided the reason is not conduct protected by the Act."Interboro Contractors, Inc.,157 NLRB 1295. SeeN.L.R.B.v.Brennan's Inc.,366 F.2d 560 (C.A. 5).On the other hand, the fact that a lawful cause fordischarge exists or is available will not justify a dischargeactually motivated by the employee's protected activities.N.L.R.B. v. L. E. Farrell Co., Inc.,360 F.2d 205 (C.A. 2);N.L.R.B. v. Ace Comb Co.,342 F.2d 841, 847 (C.A. 8);N.L.R.B. v. Symons Mfg. Co.,328 F.2d 835 (C.A. 7);Portable Tools v. N.L.R.B.,309 F.2d 423,426 (C.A. 7). Thequestion then is whether Paige was dismissed forinsubordinationor a reasonable belief that he wasinsubordinate," as Respondent asserts, or whether thiswas used as a pretext to cover a discharge generated by hisprotected activities.It is my opinion, and I find, that Paige was dischargedfor activities safeguarded by the Act and that the reasongiven for his termination, i.e., insubordination, is a cloak todisguise the real reason. Initially I find that Paige was notinsubordinate, and that if he failed to heed any ofRespondent's commands it resulted from his being hard ofhearing and not from intentional disregard of instructionsfrom superiors. On this branch of the case I accept thetestimony of Paige and Shop Steward Jones, and do notcredit Respondent's evidence inconsistent therewith. AndI find that Jones did not refuse to sign an order, as Bladetestified, for I find that Jones asked Blade to initial it forhim.Nevertheless, the fact that Paige was not guilty ofinsubordination does not dispose of theissue,becauserejection of a defense will not constitute affirmativeevidence to sustain the General Counsel's burden of proofsthat Paige was unlawfully terminated.N.L.R.B. v. JosephAntell, Inc.,358 F.2d 880 (C.A. 1);Guinan v. FamousPlayers,167 N.E. 235, 243 (Mass.). Of course affirmativeevidence includes inferences, especially when directevidence is not obtainable.N.L.R.B. v. Putnam Tool Co.,290 F.2d 663, 665 (C.A. 6). SeeRadio Officers Union ofCommerical Telegraphers (A.H. BullS.S.)v.N.L.R.B., 347U.S. 17,48-49.insubordinate if the employer reasonably believed he was anddischarged him becauseof such belief.sTheburden is onthe General Counsel atall times to establishthatPaigewas illegally terminated.N.L R.B v Park EdgeSheridan,341 F.2d 725 (C.A.2), Interboro Contractors,supra. 78DECISIONSOF NATIONALLABOR RELATIONS BOARDThe ultimate finding that Paige was illegally dischargedis based on the entire record and the subsidiary findingsimmediately following below.a.Timing is important. I find that Paige was dischargedshortly after engaging in protected activity which resultedinfinancialsdisadvantage to Respondent.Arkansas-Louisana Gas Co.,142 NLRB 1083, 1085;Texas Industries,156NLRB 423;N.L.R.B. v.Mira-Pak,354 F.2d 525(C.A. 5). No fault had been found with his work until thisfinancial detriment was visited upon Respondent. In thisrespect it is significant that Respondent found Paige anexemplary employee until December 31, 1965, and gavehim a substantial increase in wages (25 cents an hour) aswell as a Christmas bonus before the end of 1965. Cf.Barton Brass Works,78 NLRB 431, 436. It is reasonable toinfer, and I do so, that after early January 1966, whenPaige'sprotectedconduct cost Respondent addedfinancial outlays, Respondent would seek to obtain someplausible cause to release Paige from its employ.b.Also, I find that the manner of discharge hasprobative value. Thus, Paige was not directly warned thathis so-called insubordination imperiled his job. Rathersuch warning was conveyed to him by Union PresidentSilverman and even then Silverman did this on his owninitiative.At no time did Respondent, prior to thedischarge, warn, reprimand, or reprove Paige. To theextent that Respondent's evidence is to the contrary, I donot credit it.Hence I find that Paige was abruptly discharged withoutpriorwarning or notice. Yet the contract (article XII)assuresemployees that "Before any employee isdischarged, the Employer must give one (1) working day'snotice in writing to the Union." This was not done. "Theabruptness of a discharge and its timing are persuasiveevidence as to motivation."N.L.R.B. v. Montgomery Ward& Co., 242 F.2d 497, 502 (C.A. 2), cert. denied 355 U.S.829;N.L.R.B. v. L. E. Farrell Co., supra,207-208. Andfailure to reprimand or warn is probative.N.L.R.B. v.Melrose Processing Co.,351 F.2d 693 (C.A.8);N.L.R.B. v.Whitin Machine Works,204 F.2d 883,887 (C.A. 1).On this aspect of the case Respondent's witness HarrySmith testified to some instances of Paige's refusal to takedirections from Smith. I find this is true. But I further findthat, since Smith was neither an agent nor supervisor ofPaige, the latter could disregard Smith's demands.Moreover, I find that this alleged disobedience by Paigewas not forthwith mentioned by Smith to Respondent and,in any event it was not called to Paige's attention at anytime by Respondent. Hence I find that these incidents didnot contribute to the decision to terminate Paige.c.Respondent did not discipline employee Jones forfailing to follow at least one command. In this respect IcreditJones.Disparate treatment of offenders ortransgressors,beingharsheron those engaged inprotected activity, is some indication that such harshnessisprompted by an employee's protected activities.N.L.R.B. v. A. P. Green Fire Brick Co.,326 F.2d 910,915-916 (C.A. 8);Cosco Products Co.,123 NLRB 766, 768,footnote 4.d.Finally, it is not necessary to establish that the onlyreason for the discharge is the protected activity of Paige.Hence the fact that Paige could have been discharged forhis alleged insubordination or Respondent's reasonablebelief thereof will not salvage the discharge as lawful. "In6An example of the cost to Respondent of Paige's protectedactivity is the arbitrator's award of January 18 increasing wages10 cents an hourorder to supply a basis for discrimination, it is necessary toshow that one reason for the discharge is that theemployee was engaging in protected activity. It need notbe the only reason but it is sufficient if it is a substantial ormotivating reason, despite the fact that other reasons mayexist."N.L.R.B. v. Whitin Machine Works,204 F.2d 883,885 (C.A. 1). I find that Paige's protected activities were asubstantialormotivating reason for his discharge.N.L.R.B. v. D'Arminege,353 F.2d 406 (C.A. 2). Cf.AeroncaMfg.Co., 160 NLRB 426.Two additional defenses of Respondent must beconsidered: (1) whether the arbitrator's award of April 18(Respondent's Exhibit 1) will defeat reinstatement andbackpayforPaige,and (2) whether the initialdeterminationof the New York State Division ofEmployment denying Paige unemployment compensation(Respondent's Exhibit 2) will deprive Paige of relief in thisproceeding.In order to encourage the voluntary settlement of labordisputes the Board has held that it will respect arbitrationawards where all parties have acquiesced in a reference toarbitration, provided "the proceedings appear to havebeen fair and regular, all parties had agreed to be bound,and the decision of the arbitration panel is not clearlyrepugnant to the purposes and policies of the Act."Spielberg Manufacturing Company,112 NLRB 1080;NewBritainMachine Co.,116 NLRB 645, 646, reversed onother grounds 247 F.2d 414 (C.A. 2). However, the issuebefore the Board must have been "fully and fairly litigatedbefore an impartial arbitrator" if the Board is to honor theaward.International Harvester Co.,138 NLRB 923, 928.On the record before me I find that the questions ofwhether Paige was discharged for protected activities wasnot litigated before the arbitrator, and that Paige soughtunsuccessfully to raise that issue. Hence, I find that thearbitrator's award does not preclude consideration by meof the issue of whether Paige was discharged for engagingin activities guaranteed by the Act. "It manifestly couldnot encourage the voluntary settlement of disputes oreffectuate the policies and purposes of the Act to givebinding effect in an unfair labor practice proceeding to anarbitration award which does not purport to resolve theunfair labor practice issue ... and which is the very issuethe Board is called upon to decide in the proceeding beforeit."Monsanto Chemical Company,130 NLRB 1097, 1099.Comparable to the rule in actions at law, where a judgmentisnotres judicataof issues which were not litigatedtherein(2Freeman on Judgments(1455-56 (5th ed.)) theBoard's doctrine likewise ignores an arbitrator's awardwhen he "did not have before him, nor did he pass uponthe question, now presented to the Board," whether adischargewas based upon conduct safeguarded byCongress.FordMotor Company,131NLRB 1462,1463-64. SeeWalsh Construction Company,131 NLRB260, 263.In many respects the instant case resemblesRaytheonCompany,140 NLRB 883. There the Board, in rejecting anarbitrator's award emphasized that "the difference lies inthe fact that the two proceedings posed different issuesand hence different evidentiary considerations" (at 886).Similarly, I find that the issue presented to the arbitratorin Paige's case did not involve, nor was evidence receivedon, the questions of whether Paige engaged in protectedactivity and whether he was discharged therefor. Hence Ifind that the arbitrator's award is not an impedimentpreventing the Board from passing upon those issues inthe instant unfair labor practice case now before it. ROTAX METALS, INC.79It is true that the arbitrator did pass upon the questionofwhether Paige was insubordinate and decided itadversely to Paige. On the other hand, I have found thatPaige was not insubordinate. Ordinarily, an arbitator'saward should be followed by a Trial Examiner. But I do notdo so here because I find that the arbitrator did not havebefore him all the evidence surrounding Paige's discharge;i.e.,evidence of protected activities and of pretext. Cf.Dubo Mfg. Corp.,148 NLRB 1114, 1116-17. Hence it isspeculative whether the arbitrator would have found as hedid if all such evidence had been presented to him and hehad evaluated all the evidence. His finding, therefore,lacks force because it is based on only some of theevidence adduced at the unfair labor practice hearing. Inany event, even if I should find that Paige was in factinsubordinate, I adhere to my finding above that hisinsubordination was used as a pretext to mask the truereason for his termination;i.e.,engaginginprotectedactivities.Finally, Respondenturgesthat the initial determinationof the New York State Division of Labor (Respondent'sExhibit 2),made by its Industrial Commissioner onJune 14, establishes that Paige was lawfully discharged.That determination adjudges that Paige "quit your jobwithout good cause. This determination is based on thefollowing:Causing your dismissal because of failure toheed employer's direction is considered a `provoked'discharge and under unemployment insurance law this isthesameasavoluntaryleaving."This initialdetermination was made without a hearing. A right to ahearing by a party adversely affected thereby may be hadby requesting one within 30 days. Such hearings are heldbefore an impartial referee. At the date of the unfair laborpractice hearing herein the said 30 days had not yetexpired.Statedecisions relatingto unemploymentcompensationbenefits have been held by the Board to berelevant inascertainingthe legality of a dischargein an unfair laborpractice case.Aerovox Corporation,104 NLRB 246, 247.But such decisionsare not controllingor binding.CadillacMarines115 NLRB 107, footnote 1 (3). Further, suchdecisionsmust befinal; i.e.,the time for appeal, if appealisavailable,must have expired. I construe the right torequestahearingbeforeanimpartialrefereeastantamount to anappeal. At thehearingherein I informedthe parties that I wouldpresumethat Paige asked for ahearing before animpartialrefereeunlessIwas notifiedby any of them to the contrary. Such notification has notbeen received. Hence, the initial determination of theState Industrial Commissioneris not ladenwith probativevalue asI presumePaige has sought review thereof.Assuming that Paige has not asked for a hearing beforean impartial referee, the said initial determination isrelevant and must be assessed along with other evidenceon the issue. For the purposes of this case, I so assume.Merely because it is a decision at the first stage of theadministrative process will not detract from its evidentiaryvalue as long as it is a final, unappealed adjudicationwhich is not subject to further review. Cf.West v. A. T. &T.Co.,311 U.S. 223, 236-237. Nevertheless, evaluatingthisinitialdetermination in the light of the entire record, Iconclude and find that Paige was unlawfully dischargedand that the reason given for his discharge, i.e.,insubordination, is a disguise to conceal the true reason.The foregoing findings concerning the discharge ofPaige disclose a violation of Section 8(a)(1) of the Act asalleged in paragraph 11 of the General Counsel'scomplaint. No finding is made whether said discharge alsocontravenes Section 8(a)(3)of the Act,as set forth inparagraph12 ofthe complaint,since the remedy (i.e.,reinstatement with backpay)would be the same.InterboroContractors,Inc.,157 NLRB1295, footnote 16;BunneyBros. ConstructionCo.,139 NLRB 1516, 1519,footnote 5.It would seem that,since the discharge was not motivatedby Paige's union activities,if any, no violation of Section8(a)(3) is disclosed.Pacific Electricord Company,153NLRB 521, affd. 261 F.2d 310(C.A. 9).B.Threats of Discharge and Other ReprisalsOn January 10,PresidentRosenthaldeniedacoffeebreak to Paige because Paige reported for work ahalf hour late that morning. When Paige replied that thiswas unfair (because he had to walk to work because of atransit strike) and that he would complain to Local 810 inwriting about it, Rosenthal charged Paige with beinginsubordinate and "was firing Paige." This threat to firePaige for taking a coffeebreak is not forbidden by the Actsince Paige was pressing a personal grievance without theintervention of the bargaining agent. This method ofgrieving, i.e., bypassing the Union, "looses the statutoryprotection."Farmers Union Co-operative,145 NLRB 1, 3.Ido not construe Rosenthal's remark as a threat todischarge Paige in case Paige complained to his Union;rather, as found above, I regard it as a threat to disciplinePaige for taking a coffeebreak which had been forbidden.Accordingly, I find no violation of the Act in Rosenthal'sforegoing conversation with Paige.About January 19, President Rosenthal took up withPaige the question of overtime pay for Paige's work onNovember 11. As a disposition thereof, Rosenthal toldPaige to take off the following Tuesday with pay to makeup for Respondent's failure to reimburse Paige withdouble time on November 11. When Paige replied that hepreferred to receive the overtime pay rather than a paidday off, Rosenthal accused Paige of arrogance and causing"nothing but union trouble," and threatened to dischargePaige for insubordination if he refused to take a day off inlieu of overtime compensation for November 11. I furtherfind that Paige had before this (a) presented a grievance toLocal 810 protesting Respondent's refusal to pay himovertime for November 11, and (b) President Silverman ofLocal 810 took up this grievance with Respondent. HenceI find that when Paige spoke to President Rosenthal onabout January 19, Paige's said grievance had already beenmade known to, and was being processed by, Local 810,and Local 810 had submitted it to Respondent.Since Paige's grievance had already been presented toRespondent through the Union, I find that thisconversationonaboutJanuary 19withPresidentRosenthal did not constitute a "going over the head" of abargaining agent but, instead, concerned a pendinggrievance which Local 810 was prosecuting for Paige.Accordingly, I find that Paige's claim for overtime on thisoccasion was protected by the Act.Farmers Union Co-operative,145 NLRB 1, 3. Further, I find that when anemployee'sgrievancehasbeenpresentedbyhisbargaining agent to his employer, the employee is under noobligation to compromise that claim, that anunwillingnessto settle the claim for less is protected by the Act, and thata threat to discharge an employee for refusing to accept anunsatisfactory adjustment of such claim is proscribed bySection 8(a)(1) of the Act. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, the foregoing finding that a refusal tocompromise a grievance is a protected activity is premisedexpressly upon the companion finding that, and appliesonly to situations where, the grievance has been filedpursuant to a contract to correct an inequity under thecontract and the employer's obedience to the terms of thecollective-bargainingagreement is brought in issuethereby.Where, however, "an employee does not utilizehis contractual right to grieve or `goes over the head' of hisbargaining agent to press his individual claim, hisgrievance becomes `personal'and loses the statutoryprotection."Farmers Union Co-operative, supra.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThose activities of Respondent found to constituteunfair labor practices,as set forth in section III, above,occurring in connection with its operations described insection 1,above, have a close,intimate,and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYIthaving been found that Respondent has engaged incertain conduct prohibited by Section 8(a)(1) ofthe Act, itwill be recommended that Respondent cease and desisttherefrom and that it take specific affirmative action, asset forth below, designed to effectuate the policies of theAct.Generally,discriminatory discharges have beenconsidered as going "to the very heartof the Act."N.L.R.B.v.EntwistleMfg. Co.,120 F.2d 532 (C.A. 4). Buton the record developed in this case I find thatRespondent has not demonstrated general hostility to thepurposes of the Act. Hence the order to be issued shouldbe no broader in scope than to provide a remedy correctingthe violations found and preventing repetition thereof andsimilar or related conduct.More extensive relief is notwarranted.Having found that Respondent illegally dischargedFrederickDouglasPaige for engaging in protectedactivities,itwill be recommended that Respondent offerhim full and immediate reinstatement to his formerposition or one substantially equivalent thereto withoutprejudice to his seniority and other rights and privilegesand make him whole for any loss of earnings suffered byreason of said discharge.Inmaking Paige whole,Respondent shall pay to him a sum of money equal to thatwhich he would have earned as wages from the date ofsuch discharge to the date of reinstatement or a properoffer of reinstatement, as the case may be, less his netearnings during such period.The backpay is to becomputed on a quarterly basis as prescribed in F. W.WoolworthCompany,90 NLRB 289, with interest thereonat 6 percent pursuant to the formula adopted inIsisPlumbing&Heating Co.,138 NLRB 716. It will also berecommended that Respondent preserve and makeavailable to the Board or its agents,upon reasonablerequest,allpertinent records and data, necessary toanalyze and calculate the amount,if any, of backpay due.Upon thebasis of the foregoing tindings of fact, andupon the entire record in this case,Imake the following:CONCLUSIONS OF LAW1.Local 810 is a labororganizationwithin themeaningof Section 2(5) of the Act.2.Respondent Rotax Metals,Inc., is anemployerwithin the meaning of Section 2(2) and is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.3.By illegally discharging Frederick Douglas Paige,thereby discouraging activity having for its purpose thesubmission,presentation,and processingof grievancespursuanttothetermsofacollective-bargainingagreement,and by threatening to discharge said Paige forrefusing to accepta settlementof such grievancesrelatingto overtime pay not in accordance with the terms of suchcontract,Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case,it is recommended that Respondent, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging employees from engaging in activityhaving for its purpose the submission, presentation, andprocessing of grievances pursuant to the terms of acollective-bargaining agreement, by discharging or in anyother manner discriminating against any of its employeesin regard to their tenure of employment or any term orcondition of employment.(b)Threatening to discharge employees who refuse tosettle grievances arising under the terms of a collective-bargaining agreement in a manner not in accordance withthe provisions of said agreement.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteedto them by Section 7 of the Act, except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as acondition of employment as authorized in Section 8(a)(3) ofthe Act.2.Take the following action designed to effectuate thepolicies of the Act:(a)Offer Frederick Douglas Paige immediate and fullreinstatement to his former position or one substantiallyequivalent thereto, without prejudice to his seniority orother rights and privileges previously enjoyed by him, andmake him whole for any loss of pay he may have sufferedby reason of the discrimination against him, with interestat the rate of 6 percent per annum.(b)Notify Frederick Douglas Paige, if presently servingin the Armed Forces of the United States, of his right tofull reinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon reasonable request, makeavailable to the Board or its agents, for examination andcopying, all payroll records and reports and all otherrecords necessary to ascertain the amount of backpay dueunder the terms of this Recommended Order. F. J. BUCKNER CORP.(d)Post at its plant in Kings County, New York, NewYork, copies of the attached notice marked "Appendix."7Copies of said notice, to be furnished by the RegionalDirector for Region 29, after being signed by a dulyauthorized representative of Respondent, shall be postedby it immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily displayed. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 29, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.881Note: We will notify the above-named employee ifpresently serving in the Armed Forces of the United Statesof his right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 16 Court Street,Fourth Floor, Brooklyn, New York 11201, Telephone596-5386.I In the event that this Recommended Order is adopted by theBoard, the words"a Decision and Order"shall be substituted forthe words"the Recommended Order of a Trial Examiner" in thenotice.In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "8In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read:"Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuanttotheRecommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT discourage employees fromengagingin activity having for its purpose the submission,presentation,and processing of grievances pursuantto the terms of a collective-bargainingagreement, bydischarging or in any othermannerdiscriminatingagainstany of our employees in regard to their tenureofemployment or any term or condition ofemployment.WE WILL NOT threaten to discharge employees whorefuse to settle grievancesarisingunder the terms of acollective-bargainingagreementin a manner not inaccordance with the provisions of said agreement.WE WILL NOTinanylikeor related mannerinterfere with,restrain,or coerce employees in theexercise of rights guaranteed to them by Section 7 ofthe Act, except to the extent that such rights may beaffected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the Act.WE WILL offer Frederick Douglas Paige immediateand full reinstatement to his former position or onesubstantially equivalent thereto, without prejudice tohis seniority and other rights and privileges, and makehim whole for any loss of pay he may have suffered byreason of the discrimination by us against him, withinterest at the rate of 6 percent per annum.ROTAX METALS, INC.(Employer)DatedBy(Representative)(Title)F. J. Buckner Corporation,d/b/aUnitedEngineering CompanyandOil,Chemical,and Atomic Workers International Union,Local 1-128,AFL-CIO,Long Beach LocalNo.1-128,OCAWIU, AFL-CIO. - Case21-CA-9621.February 23, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn August 10, 1966, Trial Examiner E. DonWilson issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner'IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaboriWe find withoutmerit the Respondent's contention thatEscobedo v. Illinois,387 U S 478, isapplicable in this proceedingSeeCrown Imports Co,Inc , 163 NLRB 24The Respondent contends that the complaint should bedismissed because of the GeneralCounsel's alleged failure toreturn documents belongingto theRespondent.As ithas not beenestablishedwhat, if any,papers were not returned,or how theRespondent was prejudiced,we find no merit in this contention.163 NLRB No. 7